Citation Nr: 0127619	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  99-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to service connection for residuals of 
fractured ribs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from December 1943 to 
January 1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The veteran has testified at hearings in July 1999 before RO 
personnel, and in August 2001 before the Board Member signing 
this document.  Transcripts of the hearing testimony are on 
file.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On August 29, 2001, VA issued regulations implementing the 
provisions of the VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits."  
See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, at 38 C.F.R. § 3.159(c)(4), provide that 
in a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  At 38 C.F.R. 
§ 3.159(c)(4)(C), it is provided that a medical examination 
or medical opinion is necessary if the information and 
evidence of record indicates that the claimed disability or 
symptoms may be associated with an event, injury, or disease 
in service.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The post service medical records reveal that the veteran was 
involved in a serious motor vehicle accident in April 1982.  
It appears that he suffered musculoskeletal injuries at that 
time including contusions of the head, cervical, and 
lumbosacral spine.

The veteran file a claim for service connection for frostbite 
of his feet and residuals of fractured ribs in February 1998.

An April 1998 VA examination diagnosed degenerative joint 
disease (DJD), bilateral feet; frostbite injury, bilateral 
feet, primarily responsible for loss of sensation of left 2nd 
and 3rd toes, blistering of feet; and, diabetic foot 
neuropathy, bilateral.  The examiner opined that it was at 
least as likely due to frostbite injury in service.  However, 
the examiner also noted that the claims file was not 
available at the time of examination.  As such his medical 
opinion was based on the history as reported to him by the 
veteran.  In addition, the examination appears to have failed 
to address the issue of residuals of fractured ribs.  

In a February 2001 letter from the veteran, he referred to x-
rays taken at a VA medical facility in December 2000.  A 
report of the x-ray findings was not requested by the RO.

The earliest clinical evidence of any foot disability, other 
than his service-connected right big toe injury, is dated 
many years after the veteran's period of service.  There is 
no clinical evidence of any residuals of fractured ribs.

At the August 2001 Travel Board hearing, the veteran 
testified, in essence, that he experienced cold exposure 
during service in World War II in the Netherlands.  The 
weather was extremely cold, with snow, ice, and high winds.  
There was no way to keep dry or to change clothing.  As a 
result, he suffered frostbite of the feet,  He was treated at 
a field hospital, 626th Medical Clearing Company, for a few 
days, and returned to duty.  He received no further treatment 
in service.  The first post service treatment he received was 
in 1946 or 1947 in Pennsylvania.  He was then treated at a 
later date at the Hines Hospital.  He was still receiving 
treatment for his feet at the Adam Benjamin Clinic, Crown 
Point, Indiana, and the North Lakeside Hospital, Chicago.  
His feet still flared up with blisters and sores.

Regarding residuals of fractured ribs, the veteran testified 
that in 1944 a box of ammunition fell off a conveyer belt 
onto his back while he was in England, .  He was treated in a 
field hospital, bandaged, given medicine, and rest for 3 days 
before being returned to duty.  X-rays were not taken at that 
time.  He again fractured his ribs in Holland when his foot 
slipped while lowering bodies into a grave.  He was treated 
at the 626th Medical Clearing Company.  After service he 
received treatment in 1946 in Pennsylvania.  Then he was 
treated at Hines Hospital about 1950.  He alleged that he 
still had pain related to his fractured ribs.

The Board is satisfied that the veteran was exposed to cold 
weather during service in the Netherlands during World War 
II.  Further, the Board accepts the veteran's testimony 
regarding the occurrence of rib injuries during service.  
However, these facts, in and of themselves, are not 
sufficient to establish service connection for residuals of 
cold injuries or rib injuries.  The evidence must also show 
that he currently has a disability which is a residual of an 
in-service cold injury, and/or rib injury.  In this regard, 
the Board finds that VA should provide the veteran with a 
current medical examination to determine whether or not 
residuals of cold injury or rib injury are present and, if 
so, whether any such residuals are related to any incident of 
the veteran's military service.  38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical care providers who 
may have relevant treatment records not 
already associated with the claims file.  
After securing any necessary release, the 
RO should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  These records should include 
records from the Hines Hospital.  Whether 
or not the veteran responds, the RO 
should obtain up-to-date records of all 
treatment accorded the veteran by VA.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied. 

3.  The veteran should be scheduled for 
examinations to determine whether the 
veteran manifests any residuals of 
frostbite of the feet and fractured ribs.  
All indicated special studies, including 
x-rays, should be conducted.  The claims 
folder must be made available to the 
examiners to review in conjunction with 
the examination.  The examiners should 
indicate in the examination report that 
they have reviewed the claims folder.  
After reviewing the records and examining 
the veteran, the examiners should state 
whether any residuals of frostbite of the 
feet or any residuals of fractured ribs 
are found to be present and, if so, the 
degree of probability that any residuals 
of frostbite of the feet, and/or 
residuals of fractured ribs identified on 
examination began during the veteran's 
military service or are related to any 
incident of such service.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



